—Appeals by the defendant from two judgments of the Supreme Court, Queens County (Sampson, J.), both rendered May 15, 1998, convicting him of robbery in the third degree (three counts) and grand larceny in the fourth degree (three counts), under Indictment No. 2345/97, upon his plea of guilty, and robbery in the first degree, robbery in the second degree (two counts), and robbery in the third degree (two counts), under Indictment No. 2537/ 97, upon a jury verdict, and imposing sentences.
Ordered that the judgments are affirmed.
With regard to the counts dealing with the incident of March 5, 1997, the trial court properly denied the defendant’s request for a missing witness charge with respect to the mother and boyfriend of the complainant. The defendant provided only speculative assertions as to whether those persons had an opportunity to observe him before the robbery, and whether they were able to provide a description of his physical characteristics. Accordingly, the defendant failed to demonstrate that these persons were knowledgeable about a material *513issue in the case (see, People v Keen, 94 NY2d 533, 539; People v Dianda, 70 NY2d 894, 896; People v Gonzalez, 68 NY2d 424, 427; People v France, 265 AD2d 424; People v Martin, 208 AD2d 770).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [5]) or without merit. Altman, J.P., Smith, S. Miller and Cozier, JJ., concur.